
	

113 HR 4523 IH: 44 to 69 Act of 2014
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4523
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Farenthold introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to the
			 identification of high priority corridors on the National Highway System,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the 44 to 69 Act of 2014.
		2.Identification of high priority corridors on National Highway SystemSection 1105(c)(18)(D) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended—
			(1)in clause (ii) by striking and at the end;
			(2)in clause (iii) by striking the period at the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(iv)include Texas State Highway 44 from United States Route 59 at Freer, Texas, to Texas State Highway
			 358..
			
